Citation Nr: 0911456	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1971 to April 1979 with additional time in the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

The Veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine 
[hereinafter lumbosacral spine disability] was denied in a 
May 2005 RO rating decision.  The Veteran expressed his 
disagreement with that decision in January 2006 and requested 
review by a Decision Review Officer (DRO).  A DRO conducted a 
de novo review of the claim and rendered a decision in a 
January 2007 statement of the case (SOC) which was also 
unfavorable to the Veteran's claim.  The Veteran perfected 
his appeal in March 2007 with the timely submission of a 
substantive appeal [VA form 9].  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder and was 
provided to him in October 2008.

Issues not on appeal

The May 2005 RO rating decision also denied the Veteran's 
claims of service connection for arthritis of the bilateral 
knees, arthritis of the hands, arthritis of the wrists, 
arthritis of the legs and numbness of the right thigh.  The 
Veteran has not expressed dissatisfaction with those 
decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The weight of the competent and probative evidence of record 
is against a finding that the Veteran's lumbosacral spine 
disability is the result of his military service or any 
incident thereof.   


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
lumbosacral spine disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated November 5, 2004 and May 29, 2007, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 and May 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The November 2004 and May 2007 letters further emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letters]

The Board notes that the November 2004 and May 2007 letters 
specifically requested of the Veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records including medical records 
from his time in the Army Reserves, VA outpatient medical 
records, his personnel file and provided him with a VA 
examination.  

The Board is cognizant of the Veteran's assertion that an 
injury to his back was the subject of a Physical Evaluation 
Board (PEB) while in service.  See a June 2008 Statement of 
Accredited Representative at page 2 and the August 2008 
hearing transcript, at page 4.  A PEB report has not been 
associated with the claims file.  
A review of the file strongly suggests that there was no such 
PEB.  The Veteran's service treatment records appear to be 
complete.  Significantly, Reserve physical examinations in 
June 1979, August 1983 and August 1988 are all pertinently 
negative, and the Veteran denied back problems in reports of 
medical history associated therewith.  It does not stand to 
reason that the Veteran would have been the subject of a PEB 
and yet not mention any back problems in subsequent service 
treatment reports.  

The Board believes that a remand to conduct a further search 
for a non-existent PRB report would be an exercise in 
futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 11137; 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The Veteran is currently diagnosed with degenerative disc 
disease of the lumbosacral spine.  Hickson element (1) is 
satisfied. 

With respect to element (2), in-service incurrence of disease 
and injury, the Board will address each in turn.  

Concerning in-service disease, the Veteran's service medical 
records are pertinently negative for any diagnosis of 
degenerative disc disease, lumbosacral spine arthritis or any 
other condition of the Veteran's back.  Additionally, there 
is no medical evidence of degenerative disc disease, that is 
to say arthritis, in the one year presumptive period after 
service.  See 38 C.F.R. § 3.309(a) (2008).  In fact, there is 
no indication of the Veteran's diagnosis with the condition 
until October 2004, more than 25 years after the Veteran's 
separation from active duty April 1979.  In-service 
incurrence of disease is therefore not shown.

Turning in-service incurrence of injury, the Veteran asserts 
that he suffered an injury to his low back in October 1975.  
See the August 2008 hearing transcript at page 2.  Indeed, an 
October 1975 service medical record reflects that the Veteran 
received treatment for low back pain.  No follow-up treatment 
was noted.  
In any event, based on the one in-service complaint of back 
problems, the Board finds that Hickson element (2) is 
arguably satisfied.  

Moving on to element (3), medical nexus, there is no 
competent evidence of record that establishes a causal 
relationship between the Veteran's currently diagnosed 
lumbosacral spine disability and his military service.  No 
such relationship was found in a March 2005 VA compensation 
and pension (C & P) examination; indeed, as described below, 
the examiner specifically ruled out such a relationship.  
No such relationship is alluded elsewhere in the medical 
records.  

The March 2005 VA C & P examiner noted that the Veteran's 
treatment during service was for an acute low back strain, 
with no further treatment for or complaints of any low back 
condition until 2004.  The March 2005 VA C & P examiner also 
stated that current x-rays showed only degenerative changes 
serially, and that there is no " . . . objective 
documentary, historical, physical examination or evidence 
that the Veteran's current low back condition is the result 
of a single episode of care in service, no any incident of 
service.  Additionally, the examiner noted that the more 
likely etiologies for the Veteran's low back condition 
include his chronic overweight condition, chronic 
deconditioning and post-service occupation as a "stunt 
driver".    

This opinion appears to be congruent with the evidence of 
record.  As indicated above, the Veteran served in the 
Reserves after active duty, with no back complaints noted in 
examination reports over the next decade.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself believes that his 
lumbosacral spine disability is somehow related to his 
military service, this is not a competent source of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

The Veteran appears to contend that his lumbosacral spine 
disability began in service and continued thereafter.  See  
the August 2008 hearing transcript at page 3.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

While it is true that the Veteran received treatment for low 
back pain on one occasion during service, the Veteran's 
subsequent service treatment records are negative for any 
additional complaints of or treatment for low back pain 
during service,  Significantly, Army Reserve examination 
reports from June 1979, August 1983 and August 1988 reflect 
that the Veteran denied recurrent back pain; clinical 
evaluation of the Veteran's spine revealed normal findings.  
The competent medical evidence of record reflects that the 
Veteran's first complaint of low back pain since October 1975 
was in October 2004.    

In short, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for back problems for 
more than 25 years after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the Veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

In short, continuity of symptomatology is not demonstrated.  
Hickson element (3) has not been met, and the Veteran's claim 
fails on that basis.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's degenerative disc disease of the lumbosacral 
spine was incurred in or caused by service.  A preponderance 
of the evidence is against the claim.  The claim is therefore 
denied.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


